Citation Nr: 1438070	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  14-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1953 to March 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to active duty service.  

2.  Tinnitus is etiologically related to bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during active duty service.  The record establishes the presence of hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385 and tinnitus; the Veteran was diagnosed with both conditions by VA audiologists based on March 2012 and August 2012 examinations.  The Veteran's service personnel records also document that he served as a vehicle driver and tank mechanic during service.  Thus, the presence of in-service noise exposure is conceded. 

The Board also finds that the record demonstrates a link between the Veteran's current disabilities and his noise exposure during service.  The Veteran and several of his family members provided statements in favor of the claim, describing how he returned from active service with noticeable hearing loss.  Additionally, the Veteran has reported experiencing hearing loss and tinnitus continuously since active duty. The March 2012 VA examiner also found that the Veteran's tinnitus was associated with hearing loss.  The record contains some evidence against the claims; specifically, the opinions of VA audiologists from March 2012 and September 2012.  However, in light of the Veteran's confirmed noise exposure during service and the credible and competent lay statements in support of the claims, the Board finds that the evidence is at least in equipoise regarding service connection for hearing loss and tinnitus and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the Veteran's claims for service connection for hearing loss and tinnitus are granted.  

VA has substantially satisfied the duties to notify and assist with respect to the claims for entitlement to service connection for hearing loss and tinnitus.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  








ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


